Citation Nr: 1724551	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-00 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial disability rating higher than 60 percent for ischemic heart disease (IHD), status post coronary artery bypass graft (CABG).  

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.

3.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970, including service in the Republic of Vietnam.  His awards and decorations include the Combat Action Ribbon.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In May 2015, the Veteran testified before the undersigned at a video conference hearing.  A transcript is associated with the claims file.

In the July 2011 rating decision, the RO confirmed and continued a prior decision to deny entitlement to service connection for residuals of a right knee injury, and granted entitlement to service connection for IHD, status post CABG, assigning a 30 percent disability rating, effective August 31, 2010.  

In a December 2011 rating decision, the RO increased the initial rating for IHD to 60 percent, still effective August 31, 2010.  

In July 2015, the Board reopened the claim for service connection for a right knee disability and remanded the reopened claim; the issues of entitlement to service connection for enlarged prostate, erectile dysfunction, gout and chronic obstructive pulmonary disease (COPD); higher initial rating for ischemic heart disease; and TDIU for further development, to include obtaining outstanding treatment records, a new VA examination for IHD and right knee disability, as well as an addendum opinion pertaining to entitlement to a TDIU. The RO obtained private treatment records, and afforded the Veteran new VA examinations in February 2016.

The Board notes that the prior remand also directed the RO to issue a statement of the case (SOC) regarding the service connection claims for enlarged prostate, erectile dysfunction, gout, and chronic obstructive pulmonary disease.  The RO issued the SOC in February 2017.  However, as the Veteran has not filed a VA Form 9 perfecting his appeal of these issues, and the AOJ has taken no actions to indicate that they are on appeal; the Board will not further consider them.  

The Veteran's appeal has been advanced on the Board's docket.

The issue of entitlement to service connection for a right knee disability is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Beginning May 7, 2015, the Veteran's IHD has been manifested by left ventricular dysfunction with an ejection fraction of less than 30 percent and congestive heart failure

2.  The percentage criteria for TDIU were met as of August 31, 2010 and the Veteran's service-connected IHD precluded him from securing or following substantially gainful employment consistent with his education and occupational experience; service connected disabilities did not preclude gainful employment prior to that date.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 100 percent for IHD have been met beginning May 7 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7017 (2016).

2.  The criteria for entitlement to a TDIU were met from August 31, 2010 to May 6, 2015.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating for IHD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In determining the present level of a disability for any increased rating claim, the Board must consider the possible application of "staged" ratings for diverse symptoms meeting the criteria for different ratings in distinct time periods during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Private treatment records from November 2006 through May 2015 demonstrated left ventricular dysfunction with ejection fraction levels varying between 30 percent and 55 percent.  The Veteran demonstrated a workload capacity of 3 METs to 7.9 METs for that time period as well.  He reported symptoms including shortness of breath, episodes of severe chest pressure, wheezing, occasional chest pain upon exertion, and significant fatigue.

In May 2011, the Veteran was afforded a VA examination to evaluate the severity of his IHD.  He reported angina, shortness of breath, dizziness, and fatigue.  The examiner noted that the Veteran did not have congestive heart failure.  

In September 2011, the Veteran underwent a second VA examination for IHD.  He reported a loss of stamina, angina, occasional shoulder/arm pain, shortness of breath, numbness in his hands and fingers, as well as forgetfulness.   He had experienced one episode of congestive heart failure in the last 12 months that had persisted for one week.     

At his hearing on May 7, 2015, the Veteran testified that he experienced symptoms fatigue, weakness, daily chest pain, and dizziness from his medication.  He reported increasing weakness; that he could no longer mow his lawn and was completely out of breath after attempting to move a heavy object 3 or 4 feet.  

In February 2016, the Veteran underwent a third VA examination to evaluate the severity of his IHD.  His symptoms included shortness of breath and occasional chest pain.  The examiner noted that the Veteran did not have congestive heart failure.  The examiner relied on a May 2011 exercise stress test that showed a workload capacity of 7 METs, while a February 2015 interview-based stress test revealed a METs level of between 3 and 5.  A February 2013 echocardiogram demonstrated an ejection fraction level of between 50 percent and 55 percent.  

Private reports of treatment on May 8, 2017, show that the Veteran's IHD had increased in severity.  On May 8, 2017, the Veteran was reported to have congestive heart failure and was given a transthoracic echocardiogram.  He was found to have an ejection fraction of 25 to 30 percent.  Therefore, the Board finds that a rating of 100 percent for IHD beginning May 10, 2017, is warranted.  38 C.F.R. § 4.104, Diagnostic Code 7017 (2016).  Prior to this date, the severity of the Veteran's IHD more closely approximates the criteria for a 60 percent rating.  

The private treatment records confirm congestive heart failure and an ejection fraction of 30 or less.  These findings show that the Veteran met the criteria for a 100 percent rating.  The effective date of that rating is the date it was factually ascertainable that an increase had occurred.  Although the clinical findings occurred on May 8, 2017; these findings were at least as likely as not confirming the increase that the Veteran had reported at his hearing on May 7, 2015.  

On first glance the February 2016 VA examination could be read as showing a lesser level of disability; however, that examination relied on finding created prior to the Veteran's testimony regarding a worsening disability.

An initial rating in excess of 60 percent for IHD prior to May 7, 2015.  Cardiac stress tests and interview-based METs testing prior to that date showed a workload capacity between 3 and 7.9 METs resulting in fatigue and angina.  His ejection fraction levels were well above 30 percent during that period and congestive heart failure was not found on clinical evaluations. Although the Veteran reported episodes of congestive heart failure, he is not competent to report that finding.  Therefore, an initial rating in excess of 60 percent for CAD prior to May 7, 2015, is not warranted.  38 C.F.R. § 4.104, Diagnostic Code 7017 (2016).  

II. Entitlement to TDIU 

A TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The central question is "whether the [V]eteran's service-connected disabilities alone are of sufficient severity to produce unemployability," not whether the Veteran could find employment.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The Veteran has been service-connected for IHD, which was rated as 60 percent disabling, effective August 31, 2010, the effective date of service connection; bilateral hearing loss, rated as 20 percent disabling, effective February 23, 2017; fungus infection of hands and left foot, rated as 10 percent disabling, effective December 9, 1971; bilateral tinnitus, rated as 10 percent disabling, April 12, 2011; as well as residual CABG graft scar associated with IHD, which has a noncompensable rating, effective April 12, 2011.  Thus, he has met the minimum percentage requirements for an award of TDIU set forth in 38 C.F.R. § 4.16(a), as of August 31, 2010.  The remaining inquiry is whether he was unable to secure or follow substantially gainful employment due to his service-connected IHD.

The Board notes that, effective May 7, 2015, the Veteran's entitlement to a TDIU due to IHD is moot, as he has been awarded a 100 percent disability rating for IHD, effective May 10, 2017.  The Veteran has contended that it is heart disease alone that has rendered him unemployable; and there is no evidence to contradict his reports, at this point. 

The Veteran is not currently employed.  In his original claim for TDIU, he reported that he had previously operated his own publishing company for two years.  

In May 2015, the Veteran testified that he had stopped working due to his, as he was unable to think clearly due to a lack of oxygen.  He was no longer able to sell advertising for his magazine because his heart condition made it difficult for him to be clear and concise during business transactions.   

In February 2016, a VA examiner opined that the IHD did impact the Veteran's ability to work, as he would be unable to partake in physically demanding activities. 

The evidence of record supports a finding that the Veteran's service-connected IHD has rendered him unemployable.  Throughout the pendency of his TDIU claim, he has reported that the symptoms of his service-connected IHD prevent him from functioning in his former employment as a publisher.  

He has presented competent and credible testimony regarding the severity of his IHD and its impact on his ability to continue to do work for his publishing company.  In this regard, the evidence suggests that the Veteran was unable to work consistently and maintain substantially gainful employment as a publisher, due to his inability to partake in advertising sales and transactions.  

Although the Veteran has contended that the heart disease rendered him unemployable as early as 2006; he was not service connected for that disability until August 31, 2010; hence it could not serve to establish entitlement to TDIU prior to that date.  The only disability service connected prior to August 31, 2010 was a fungus of the hands, rated 10 percent since December 1971.  The Veteran had been able to work without any reported impact from this apparently unchanged disability and there is no evidence or contention that it caused him to be unemployable.

Based on the foregoing, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected IHD has rendered him unable to secure and follow a substantially gainful occupation.  Therefore, entitlement to a TDIU is granted for the period of August 31, 2010 to May 6, 2015.  38 U.S.C.A. § 5107.


ORDER

1.  Entitlement to an initial disability rating of 100 percent for IHD, status post CABG, is granted, effective May 8, 2015.

2.  Entitlement to TDIU is granted for the period from August 31, 2010 to May 6, 2015.


REMAND

Where the remand orders of the Board or the United States Court of Appeals for Veterans Claims (Court) are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 268, 271 (1998).

In accordance with the prior remand, the Veteran was afforded a VA examination to evaluate his right knee disability and its potential relationship to service.  In February 2017, a VA examiner provided a negative opinion, but, contrary to the remand instructions, that opinion was based solely on the absence of treatment records.  It did not discuss the Veteran's reports of an in-service injury followed by occasional locking and surgery in 1970 or 1976.  Cf. Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Accordingly, the case is REMANDED for the following action:

1. Ask the physician who provided the February 2017 opinion with regard to the right knee disability to review the record and provide an opinion as to whether it is at least as likely as not that the Veteran's current right knee disability began in service or is otherwise a result of the reported right knee injury in service.  

The examiner should specifically state whether the Veteran's reports of in-service injury followed by occasional locking and knee surgery in 1970 or 1976 would, if accepted, be sufficient to establish a link between the in-service events and the current disability.  

If the Veteran's reports would be sufficient, is there any medical reason for rejecting these reports?  The absence of treatment records is a legally insufficient reason for rejecting the Veteran's reports, unless the existence of such records would be medically expected.

2.  If the benefit sought on appeal is not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


